CAMPBELL, Acting Chief Judge.
Appellant, Mario Emil Roa, appeals his conviction and sentence for burglary, aggravated battery and two counts of grand theft. We affirm appellant’s conviction as we find there was sufficient circumstantial evidence upon which the jury could base a conviction for grand theft and burglary. We also find that the state produced sufficient evidence to indicate that the victim suffered the “great bodily harm” necessary to sustain a conviction for aggravated battery pursuant to section 784.045(1), Fla. Stat. (1985).
We find merit, however, in appellant’s contention that the trial court erred in departing from the sentencing guidelines on the following grounds: (1) The serious nature of appellant’s acts; (2) a pattern of excessive violence; (3) that exceeding the guidelines was necessary for the .protection of the public; (4) the psychological trauma and pain suffered by the victim; (5) that the guideline sentence would not allow adequate time for rehabilitation; and (6) that appellant intended and attempted to kill the victim.
Upon review of the record, we conclude that none of the reasons cited by the trial court are legally sufficient or factually supported by the record to justify exceeding the presumptive guideline sentence. See State v. Mischler, 488 So.2d 523 (Fla.1986).
We, therefore, affirm appellant’s conviction and remand to the trial court for sentencing in accordance with the sentencing guidelines.
FRANK, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.